Citation Nr: 1115293	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-44 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The appellant is a Veteran who had active service as a Regular Philippine Scouts from June 1941 to March 1945 and active service in the Army of the United States from March 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had no qualifying service as a member of the Philippine Commonwealth Army, no recognized guerrilla service, and no service as a New Philippine Scout under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.203 (2010); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  VA's duties to assist and notify have been considered.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the law is dispositive of the issue on appeal and the duties imposed by the VCAA are not applicable.

A new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002(d) provides that an eligible person is any person who-(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").

The record contains two WD AGO Forms 53-55.  The first verifies that the Veteran had active service as a Regular Philippine Scout from June 1941 to March 1945 and the second verifies that the Veteran had active service in the Army of the United States from March 1945 to June 1946.  Since filing his claim, the Veteran has not asserted otherwise.  In fact, on his substantive appeal the Veteran verified that he was in the Philippine Scouts from June 1941 to March 1945 and that he was in the Army of the United States from March 1945 to June 1946.

The Veteran maintains that his verified service entitles him to a payment from the FEVCF.  In support of his claim he submitted a February 2009 VA News Release regarding FEVCF.  The Veteran underlined a part of a sentence in the document that states, "Eligible persons include any person who served before July 1, 1946."  The Board notes that when the remainder of the sentence and paragraph of that news release is examined it is obvious that the Veteran does not meet the requirements for eligibility for FEVCF payment.  The entire paragraph is as follows:

Eligible persons include any person who served before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United Sates, including among such military forces, members of the organized guerilla forces under commanders appointed designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States.  Also, persons who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  In addition, service members must have been discharged or released from service under conditions other than dishonorable.

The Board notes that this paragraph in the VA News Release is consistent with the law cited above from the American Recovery and Reinvestment Act.  The fact remains that the Veteran's verified service, which the Veteran confirms as correct, does not fall into any of the categories of eligibility for FEVC payment.  He was not a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, and he was not a Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (New Philippine Scouts).

The Board further notes that VA records show the appellant is a Veteran for VA benefits purposes and that his active service has been recognized.  Records show the appellant is receiving VA service-connected disability compensation and that a total disability rating based upon individual unemployability was established effective from July 28, 2003.  The available evidence clearly shows the appellant is a Filipino World War II Veteran.  Based upon the evidence of record there is no reasonable possibility that any additional development could substantiate the present claim.  In fact, the Veteran has not asserted that he was a member of the Philippine Commonwealth Army, a recognized guerrilla, or a New Philippine Scout.

The Veteran may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  The law is dispositive in this case and legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


